Citation Nr: 0907381	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected degenerative disc disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1963 to March 1967 
and from December 1984 to September 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of that hearing is of record. 

The issue of entitlement to a rating in excess of 20 percent 
for degenerative disc disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a chronic left shoulder disability 
that had its onset in service or is otherwise related to 
active service. 




CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2004, 
August 2004, October 2004, November 2004, August 2005, March 
2006, January 2007, and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for a left shoulder disability.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service treatment records reflect that the Veteran was 
diagnosed with crepitus in February 1991.  There was no 
further evidence of treatment of the left shoulder until the 
Veteran's July 1997 separation examination, at which point 
the examiner noted mild crepitus of the both shoulders.  The 
Veteran complained of a painful shoulder during that 
examination and the examiner noted a painful left shoulder by 
history only.

The post-service medical evidence indicates that the Veteran 
first sought treatment for left shoulder pain at the VA in 
September 2004, more than six years after service.  X-ray 
studies from July 2003 showed a normal shoulder.  The 
September 2004 examination  showed crepitus with movement of 
the left shoulder with pain on range of motion.  There was no 
sensory deficit and motor strength was normal.  X-rays of the 
shoulder at that time also showed a normal acromioclavicular 
joint.  The Veteran was diagnosed with arthralgia.  

Arthralgia is defined as pain in a joint.  Lichtenfels v. 
Derwinksi, 1 Vet. App. 484, 488 (1991).  Pain alone, without 
a diagnosed of an identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

The medical evidence fails to show that the Veteran currently 
has a chronic disability of the left shoulder to account for 
his complaints of pain.  Service connection for a left 
shoulder disability, characterized as arthralgia, is 
therefore not warranted.

Private treatment records from March 2005 to August 2005 also 
contain findings of synovitis of the left shoulder, but there 
is no evidence relating this condition to service.  The Board 
acknowledges the Veteran's belief that he has a left shoulder 
disorder causally related to active service.  However, the 
Veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a 
preponderance of the evidence is against a finding that the 
Veteran's left shoulder disorder is causally related to 
active service the benefit-of-the-doubt rule is not 
applicable and service connection must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Service connection for a left shoulder disability is denied.


REMAND

The Veteran has also claimed entitlement to a rating in 
excess of 20 percent for his service-connected degenerative 
disc disease.  The Board's review of the claims file reveals 
that further action on the claim is necessary prior to finale 
appellate review.

The Veteran reports that his service-connection degenerative 
disc disease has become more severe since his last 
examination.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that where the Veteran claims 
that a disability is worse than when previously rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  During his February 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran claimed that his 
back condition has increased in severity since the most 
recent VA examination in February 2007, approximately two 
years ago, and the evidence appears to offer some support for 
the Veteran's contentions.  Therefore, the Board finds that a 
new examination is necessary to reach a decision on this 
claim.

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his degenerative disc 
disease since January 2009.  If the 
Veteran indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.  

2.  The veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his degenerative 
disc disease.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
and the examiner should identify any 
objective evidence of pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


